internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to op e ep a date may inre plan ein company this letter constitutes notice that waivers of the percent tax under sec_4971 of the internal_revenue_code have been granted for the above-named defined_benefit_plan for the first two quarters of the plan_year ending date the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall arase as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending date and date during the company experienced a net_loss and lack of available cash the company's operations were sustained only by financing from their lender to correct the liquidity_shortfall the company made a contribution in the fourth quarter of the plan_year to fully fund the current_liability of the plan 2g2 a full correction of the liquidity shortfalls within the prescribed periods would have imposed a substantial financial hardship on the company accordingly we conclude that the liquidity shortfalls were due to reasonable_cause and not willful neglect and that the company has took reasonable steps to remedy the liquidity shortfalls that existed in the plan_year beginning date because the liquidity requirement of sec_412 of the code was satisfied for the quarter ended date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the first two quarters of the plan_year we have sent a copy of this letter to the key district_office in sincerely yours carol d gol director employee_plans division xbb
